Citation Nr: 0021417	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of the recovery of the overpayment of 
disability pension in the amount of $2,732.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1942 to November 
1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 decision by the Committee of 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative appeared at hearing 
at the San Juan RO in September 1994.  A transcript of such 
hearing is not available as the veteran objected to the 
recording of such hearing.  

In June 1997, the Board REMANDED the case to the RO for 
further development.  The case has been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran was awarded disability pension in June 1984.

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, of his 
obligation to immediately notify the VA of any change in 
family income and to report all income.

3.  In an Eligibility Verification Report (EVR) submitted in 
December 1993, the veteran failed to report to that his 
spouse began receiving Social Security income in June 1993.  
In February 1994, the veteran reported that his spouse began 
receiving Social Security benefits in 1993.

4.  In March 1994, the veteran's disability pension benefits 
were reduced effective July 1, 1993, based on the veteran's 
spouse's receipt of Social security.  This action created an 
overpayment of $2,767.

5.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the amount of the debt of $2,732, 
resulting from the veteran's overpayment of disability 
pension benefits.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits in 
the amount of $2,732 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of disability pension 
benefits for many years.  In June 1984, the RO was awarded 
disability pension.  In several award letters, dated from 
July 1984 to November 1992, the veteran was advised that his 
rate of pension was directly related to his income and to 
notify the VA of any changes in income as well as the income 
of his spouse, and that he was to report the total amount and 
source of all income received as failure to do so may result 
in the creation of an overpayment.   

In a December 1993 EVR, the veteran verified that his 
spouse's income during the period from December 1992 through 
November 1993 was $0.  In an EVR submitted in February 1994, 
the veteran reported that his wife began receiving Social 
Security benefits in November 1993.  Subsequently, in late 
February 1994, the veteran submitted a copy of his spouse's 
Social Security award letter and initial check, dated in May 
1993.  Initially, in early March 1994, the veteran was 
notified that his benefits were being reduced retroactive to 
December 1993 due to his spouse's receipt of Social Security 
income.  He was thereafter notified of an overpayment in the 
amount of $1,002.  In late March 1994, the veteran was 
notified that his benefits were being reduced retroactive to 
July 1, 1993 due to his spouse's receipt of Social Security 
income.  This resulted in an additional overpayment of 
$1,765, which increased the total amount of the overpayment 
of $2,767.  In May 1994, it was noted that the overpayment 
was reduced by $35, which reduced the amount of the 
overpayment to $2,732. 

In May 1994, the veteran requested a waiver of the 
overpayment of $2,732 because it would result in undue 
financial hardship on him and his spouse.  The veteran's June 
1994 financial status report reflected that the veteran's 
total monthly family income was $853, including $35 from VA.  
Total monthly expenses were $1,088.50, including $0 rent, 
$300 food, $153.50 utilities and heat, $100 transportation, $ 
35 clothing and $500 medical expenses.  There were no 
installment contracts or debts, and the veteran indicated 
that there was $25 in cash on hand.  Monthly expenses 
exceeded monthly income by $235.50. 

The Committee denied the veteran's request for waiver in a 
July 1994 decision on that basis that collection of the debt 
would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment and that recovery of the 
overpayment would not create undue financial hardship.  

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(1999).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(1999).

Upon review of the record, the Board notes that the veteran, 
in multiple award letters, was clearly informed of his 
responsibility to notify the VA promptly with regard to 
changes in income and that failure to do so would result in 
the creation of an overpayment in his account.  Nevertheless, 
he failed to report his wife's Social Security income on his 
1993 EVR, and although he reported this income in February 
1994, he failed to report the correct date she began 
receiving the income despite being warned of the consequences 
of any failure to report income changes promptly.  Therefore, 
the Board finds that the veteran's actions in failing to 
notify the VA promptly with regard to his spouse's receipt of 
Social Security income contributed substantially to the 
creation of debt.  There was no fault on the part of the VA 
in the creation of the overpayment.  He has contended that he 
did not know he had to report his spouse's Social Security 
income, but the Board finds this argument unpersuasive.  He 
demonstrated his knowledge when he reported her Social 
Security income in February 1994.

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  As the veteran's 
family receives additional income, this income must be 
factored in to determine the amount to which he is entitled.  
Without the benefit of accurate and timely information, the 
VA is unable to determine whether a veteran meets the 
criteria.  Therefore, the Board finds that to recover the 
overpayment of such benefits does not nullify the objective 
of the payment, as the veteran did not provide the 
information which was required to determine his entitlement 
to the benefits received.  The Board further finds that the 
evidence does not show that the veteran incurred a legal 
obligation or changed his position to his detriment in 
reliance upon the receipt of VA benefits.  

As to his assertion that repayment of the claim would result 
in financial hardship because his monthly income did not 
cover his monthly expenses, the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  The only evidence of record 
pertaining to the veteran's overall financial status is a 
financial status report from June 1994.  At that time, the 
veteran reported that total monthly income was $835, to 
include $35 in VA benefits.  Average monthly expenses  
included $300 for food, $153 for utilities and heat, $100 for 
transportation and $500 for medical expenses.  Monthly 
expenses exceeded income by $235.50.  His assets consisted of 
a car and real estate owned with a resale value of $65,000.

Subsequent award letters of record show that the veteran's VA 
monthly disability pension was increased as a result of the 
veteran's and his spouse's unreimbursed medical expenses.  
According to a December 1995 award letter, the veteran's VA 
monthly income was adjusted as of February 1, 1994 to $341.  
(The Board notes that the veteran has continued to receive VA 
disability pension awards in the amounts ranging from $244 to 
$391 from February 1, 1994 to December 1997.)  Thus, 
adjusting his income to include the increased amount of VA 
benefits, the Board finds that the veteran's income exceeded 
his expenses in June 1994, and approximated or exceeded his 
income in subsequent months.  

There is nothing in the evidence submitted since the June 
1994 financial status report to suggest that the veteran's 
financial picture has significantly changed.  The Board finds 
that there is room in the veteran's monthly budget to permit 
repayment of the debt to the Government without depriving him 
or his wife of the basic necessities of life and does not 
impose undue financial hardship on them.  

As the Board concludes that the veteran was at fault in the 
creation of the indebtedness in this case and that there is 
no evidence of record that the collection of the indebtedness 
would not deprive the debtor or his family of the basic 
necessities of the life, the Board finds that recovery of the 
overpayment of $2,732 would not be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment is denied.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $2,732 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

